[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Hoover, Slip Opinion No. 2022-Ohio-769.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-769
                        DISCIPLINARY COUNSEL v. HOOVER.
   [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Hoover, Slip Opinion No.
                                    2022-Ohio-769.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct, including
        engaging in conduct that adversely reflects on a lawyer’s fitness to practice
        law—Two-year suspension with credit for the time served under interim
        felony suspension.
    (No. 2021-1517—Submitted January 25, 2022—Decided March 17, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2021-013.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Robert Tracy Hoover, of Portsmouth, Ohio, Attorney
Registration No. 0039610, was admitted to the practice of law in Ohio in 1988. On
October 5, 2020, we suspended his license on an interim basis following his
                            SUPREME COURT OF OHIO




conviction on a felony count of burglary. That suspension remains in effect. See
In re Hoover, 161 Ohio St.3d 1268, 2020-Ohio-4774, 164 N.E.3d 496.
       {¶ 2} In a May 2021 complaint, relator, disciplinary counsel, charged
Hoover with a single violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on a lawyer’s fitness to practice law)
arising from Hoover’s armed confrontation with a tenant and a subsequent social-
media post disparaging the judge who arraigned him on the criminal charges
stemming from that incident.
       {¶ 3} The parties entered into stipulations of fact and misconduct and
submitted stipulated exhibits. Hoover testified at a hearing conducted by a three-
member panel of the Board of Professional Conduct. Based on the stipulations and
the evidence presented at the hearing, the panel and the board found that Hoover
had committed the charged misconduct. After weighing the aggravating and
mitigating factors and our precedent, the panel and board recommend that we
suspend Hoover from the practice of law for two years, that he receive credit for
the time served under his interim felony suspension, and that certain conditions be
placed on his reinstatement to the profession. For the reasons that follow, we adopt
the board’s findings of misconduct and recommended sanction.
                                   Misconduct
       {¶ 4} In 1996, Hoover inherited 15 acres of land in West Portsmouth, Ohio,
known as Careys Run. There are seven rental units on the Careys Run property that
Hoover’s son is responsible for leasing. Although Hoover does not reside at Careys
Run, he maintains several garages on the property where he stores and repairs
vehicles.
       {¶ 5} In 2001, Hoover was diagnosed with bipolar disorder.            At his
disciplinary hearing, Hoover admitted that despite his diagnosis, he had refused to
take any medication between 2001 and 2019.




                                         2
                               January Term, 2022




       {¶ 6} During the summer of 2019, Hoover met Jason Pelfrey while Hoover
was working in one of his Careys Run garages. Hoover asked Pelfrey why he was
on the property, and Pelfrey informed him that he was renting an apartment from
Hoover’s son.
       {¶ 7} On October 28, 2019, Hoover noticed that someone had accessed the
buildings on the Careys Run property, but he did not believe that anyone was
authorized to be there. Hoover retrieved his 12-gauge shotgun from one of the
garages and began investigating each building, shouting for anyone present to
identify themselves. Hoover identified each person he met as a current tenant or a
guest of a tenant until he encountered Pelfrey.
       {¶ 8} Pelfrey was on the stoop of his second-floor apartment, which was
located above a garage that Hoover used for storage. Hoover stood on the ground
outside Pelfrey’s apartment with his shotgun in his hand and demanded that Pelfrey
identify himself. He then accused Pelfrey of breaking into buildings and not paying
rent and told him to leave the premises. After Pelfrey refused to leave and locked
himself inside the apartment, Hoover entered the garage underneath Pelfrey’s
apartment and turned off the electricity. Hoover continued to tell Pelfrey that he
had a gun and that Pelfrey needed to leave.
       {¶ 9} Pelfrey connected to a neighbor’s wireless internet network and called
the Scioto County Sheriff’s Office. The call lasted approximately 90 seconds.
Meanwhile, Hoover remained outside holding the shotgun and continued to
demand that Pelfrey leave the premises. Five minutes later, Pelfrey placed another
call to the sheriff’s office and remained on the line until the sheriff arrived 11
minutes later. In the interim, Pelfrey continued to argue with Hoover, who again
announced that he had a gun and threatened to shoot him. Hoover eventually placed
his shotgun in the garage and grabbed a baseball bat. He then climbed the stairs to
Pelfrey’s apartment and shattered a sliding glass door while continuing to demand
that Pelfrey exit the premises—but Pelfrey refused to leave. At his disciplinary




                                         3
                             SUPREME COURT OF OHIO




hearing, Hoover testified that he had believed Pelfrey would not be able to stay in
the apartment if he broke the glass door.
       {¶ 10} When the sheriff arrived at the scene, Hoover approached him with
the baseball bat, but he complied with the sheriff’s order to drop the bat. The sheriff
arrested Hoover and transported him to the county jail.
       {¶ 11} The next day, Judge Steven Mowery of the Portsmouth Municipal
Court arraigned Hoover and set his bond at $100,000. Hoover posted bond and was
transferred to The Ohio State University Wexner Medical Center’s Harding
Hospital, which provides comprehensive behavioral-health services.              There,
physicians determined that Hoover was experiencing a severe manic episode
caused by his bipolar disorder. He remained there for approximately two weeks
before being discharged.
       {¶ 12} In December 2019, a Scioto County grand jury indicted Hoover on
two first-degree felony counts of aggravated burglary with firearm specifications
and a first-degree misdemeanor count of aggravated menacing. State v. Hoover,
Scioto C.P. No. 19CR001195 (Dec. 20, 2019). On March 2, 2020, Hoover posted
a message about Judge Mowery on Facebook, stating, “Hey Steve Mowry u
crooked punk your father would puke if he knew what u did to me He would be so
disappointed that u draw breath.” The judge was a friend of Hoover’s family, but
in his continuing manic state, Hoover blamed the judge for the criminal charges
pending against him.
       {¶ 13} On March 3, Hoover failed to appear for a hearing and the court
issued a warrant for his arrest. The next day, he was arrested in Daytona Beach,
Florida, and held under a mental health lockdown in Volusia County, Florida, until
he was extradited to Scioto County, Ohio, on or about March 25. The state
requested an evaluation to determine whether Hoover was competent to stand trial.
The parties to that proceeding stipulated to the admissibility of the resulting
competency report, which found that Hoover was not competent to stand trial. In




                                            4
                                January Term, 2022




May 2020, the court ordered that Hoover be transferred to and involuntarily held at
the Appalachian Behavioral Healthcare Center (“ABH”) and that he undergo
treatment to restore his competency. In June 2020, the court granted ABH’s
petition to involuntarily medicate Hoover because he refused to take medication to
treat his bipolar disorder. At his disciplinary hearing, Hoover admitted he had
refused to take prescribed medication before the judge issued that order because he
did not believe he was ill.
       {¶ 14} Hoover remained hospitalized until September 11, 2020, when the
court accepted a psychologist’s report and declared that Hoover’s competency had
been restored. That same day, Hoover pleaded guilty to one third-degree felony
count of burglary and a first-degree misdemeanor charge of aggravated menacing.
On October 14, 2020, the court dismissed the remaining charges and sentenced
Hoover to three years of intensive community control and ordered him to remain in
counseling and to take his prescribed medication. If Hoover violates the conditions
of his community control, the court may impose a prison term of up to 24 months.
       {¶ 15} The board found and we agree that Hoover’s conduct adversely
reflected on his fitness to practice law in violation of Prof.Cond.R. 8.4(h).
                              Recommended Sanction
       {¶ 16} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 17} The parties stipulated that there are no aggravating factors and five
mitigating factors present in this case. Hoover has no prior disciplinary record,
made full and free disclosure to the board, and exhibited a cooperative attitude
toward the disciplinary proceedings. See Gov.Bar R. V(13)(C)(1) and (4). Hoover
presented letters from a judge (who is also his brother-in-law), two clients, a former
police captain, his chief probation officer, and several community members—all




                                          5
                             SUPREME COURT OF OHIO




attesting to his good character and reputation. Two of the authors described Hoover
as one of the best trial attorneys—if not the best—they had ever witnessed. The
board stated, “It is evident from the letters that [Hoover] exemplified competence,
professionalism, and the highest standards of personal character as an attorney, but
perhaps more importantly, that he truly cares about his clients and has had a
profound impact on their lives, regardless of the outcome of the cases he handled
for them.” Despite the incident that interrupted Hoover’s career and precipitated
this disciplinary matter, the board found that his good character and reputation have
remained intact.
       {¶ 18} Hoover also had other penalties or sanctions imposed as the result of
his misconduct. See Gov.Bar R. V(13)(C)(6). At the time of his disciplinary
hearing, the interim suspension of his license had been in effect for more than one
year. He had spent more than six months in lockdown facilities of one type or
another between his arrest in October 2019 and the restoration of his competency
in September 2020. He has also been under intensive community control since
October 2020.
       {¶ 19} Hoover has also established the existence of a mitigating disorder.
See Gov.Bar R. V(13)(C)(7). He submitted extensive psychiatric and counseling
records, letters and treatment notes from his counselor, and a letter from his treating
psychiatrist, which establish that he has been diagnosed with Bipolar I Disorder and
that a severe manic episode contributed to his misconduct.               His treating
professionals confirmed that he has experienced a sustained period of successful,
post-hospitalization treatment and opined that with continued treatment, he will be
able to resume the competent, ethical, and professional practice of law.
       {¶ 20} In addition, the board found that Hoover had accepted full
responsibility and demonstrated sincere remorse for his misconduct. Hoover
testified that he has a strong support system including supportive and readily
accessible medical providers and close and loving family members who are




                                          6
                                January Term, 2022




determined to ensure that he adheres to his treatment regimen. He is highly
motivated to return to the profession that he loves and to work with his sons, both
of whom are pursuing legal careers.
       {¶ 21} The parties jointly recommended and the board agreed that the
appropriate sanction for Hoover’s misconduct is a two-year suspension with credit
for the time served under the interim felony suspension. The parties further
recommend that we place conditions on Hoover’s reinstatement to ensure that he is
mentally fit to resume the practice of law and continues to comply with his
treatment regimen and community-control requirements.
       {¶ 22} In support of that sanction, the parties and the board relied primarily
upon Disciplinary Counsel v. Howard, 123 Ohio St.3d 97, 2009-Ohio-4173, 914
N.E.2d 377, and Disciplinary Counsel v. Whitfield, 132 Ohio St.3d 284, 2012-Ohio-
2708, 971 N.E.2d 915.
       {¶ 23} Howard pleaded guilty to and was convicted of assault with a deadly
weapon and inducing panic—felonies of the second and fifth degree. Howard at
¶ 5. Those pleas and convictions arose from an incident in which a Dayton police
officer entered Howard’s backyard in a high-crime neighborhood at night to
investigate what the officer thought might be a stolen vehicle. Id. at ¶ 6. Howard
awoke to a searchlight shining in his window. Id. at ¶ 7, 16. Unable to see anyone
and intending to frighten whoever was in his backyard, Howard opened the window
and fired a gun twice. Id. at ¶ 7-8. Howard was arrested after a standoff that lasted
several hours. Id. at ¶ 10.
       {¶ 24} In addition to finding that Howard’s conduct adversely reflected on
his fitness to practice law, we found that it constituted illegal conduct involving
moral turpitude. Id. at ¶ 3, 13. Like Hoover, Howard had practiced law for
approximately 30 years with no prior discipline, was cooperative during the ensuing
disciplinary proceedings, acknowledged his wrongdoing, had other sanctions
imposed for his misconduct, and presented evidence of his good character and




                                         7
                             SUPREME COURT OF OHIO




reputation. Id. at ¶ 15. Although Howard did not offer proof of a mitigating mental
disorder, he agreed to comply with any conditions of reinstatement—including a
requirement that he submit to a mental-health evaluation. Id. at ¶ 20.
       {¶ 25} We suspended Howard from the practice of law for two years, with
credit for the time he served under his interim felony suspension and conditioned
his reinstatement on the submission of proof to a reasonable degree of
psychological certainty that he was able to return to the competent, ethical, and
professional practice of law. Id. at ¶ 25.
       {¶ 26} Whitfield pleaded guilty to and was convicted of aggravated assault,
a fourth-degree felony for hitting another man in the head with a glass bottle and
seriously injuring him during a bar fight. Whitfield, 132 Ohio St.3d 284, 2012-
Ohio-2708, 971 N.E.2d 915, at ¶ 5. In addition to finding that his criminal conduct
violated Prof.Cond.R. 8.4(h), we also found that he engaged in the practice of law
by entering an appearance and signing several documents filed in court in a
jurisdiction where he was not licensed. Id. at ¶ 6-7. The single aggravating factor
of physical harm to the victim in that case was balanced against the mitigating
effects of Whitfield’s clean disciplinary record, the absence of a dishonest or selfish
motive, his full and free disclosure and cooperative attitude throughout the
disciplinary proceeding, and the imposition of other penalties for his conduct. Id.
at ¶ 9-11. At the relator’s request, Whitfield also submitted to Ohio Lawyers
Assistance Program (“OLAP”) mental-health and substance-abuse evaluations. Id.
at ¶ 10. We suspended Whitfield from the practice of law for two years but credited
him for the time served under his interim felony suspension.            Although his
diagnosed mental disorders were not shown to have contributed to his misconduct,
we also required Whitfield to extend and remain in compliance with his OLAP
contract for the duration of his suspension. Id.
       {¶ 27} Guided by our reasoning in Butler Cty. Bar Assn. v. Blauvelt, 160
Ohio St.3d 333, 2020-Ohio-3325, 156 N.E.3d 891, the board was convinced that




                                             8
                                January Term, 2022




the two-year suspension with credit for time served and conditions for reinstatement
recommended by the parties is the appropriate sanction in this case. Blauvelt
pleaded guilty to charges of public indecency and reckless operation of a vehicle
for masturbating while driving naked. We found that his convictions on those
charges violated Prof.Cond.R. 8.4(h) and adopted the board’s recommendation that
he be suspended for two years and that the entire suspension be stayed on the
conditions that, among other things, he comply with his OLAP contract and the
treatment plan prescribed by his mental-health practitioners, undergo a chemical-
dependency evaluation, abstain from the use of alcohol, and serve a five-year term
of monitored probation to ensure compliance with his treatment and recovery
protocol.
       {¶ 28} In sanctioning Blauvelt, we acknowledged that the primary goal of
attorney discipline proceedings is not to punish the lawyer but to protect the public.
Id. at ¶ 20, citing Disciplinary Counsel v. Corner, 160 Ohio St.3d 104, 2020-Ohio-
961, 154 N.E.3d 23, ¶ 21, and Toledo Bar Assn. v. Hales, 120 Ohio St.3d 340, 2008-
Ohio-6201, 899 N.E.2d 130, ¶ 21. We further explained that “ ‘we tailor the
conditions for staying a suspension to the causes of the attorney’s misconduct.’ ”
Id. at ¶ 20, quoting Disciplinary Counsel v. Oberholtzer, 136 Ohio St.3d 314, 2013-
Ohio-3706, 995 N.E.2d 217, ¶ 35. Having considered those purposes and the
unique circumstances of Blauvelt’s case, we determined that the board’s
recommended sanction and the conditions contained therein were properly tailored
to address the causes of his misconduct and to ensure that he adhered to his
treatment regimens. Id. at ¶ 20.
       {¶ 29} In this case, citing Hoover’s inability to recognize and acknowledge
his illness during manic episodes and his history of refusing to take prescribed
medications in the absence of a court order, the board determined that the
conditions for reinstatement recommended by the parties are necessary and
properly tailored to protect the public, address the causes of Hoover’s misconduct,




                                          9
                             SUPREME COURT OF OHIO




and ensure that he adheres to his treatment regimen. Having reviewed the record
in this case and our precedent, we agree with the board’s assessment.
                                    Conclusion
       {¶ 30} Accordingly, Robert Tracy Hoover is suspended from the practice
of law for two years with credit for the time served under his October 5, 2020
interim felony suspension. In addition to the requirements of Gov.Bar R. V(24),
Hoover’s reinstatement shall be conditioned on the submission of proof that he (1)
is in full compliance with all terms and conditions of the community control
imposed in Scioto C.P. No. 19CR001195, (2) has submitted to a full psychological
assessment conducted by OLAP and complied with all recommendations resulting
therefrom, and (3) has entered into an OLAP contract for a duration to be
determined by OLAP and is in full compliance with that contract. In addition, he
shall be required to submit an opinion from his treating psychiatrist stating that he
is able to return to the competent, ethical, and professional practice of law. Costs
are taxed to Hoover.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Adam P. Bessler and
Michelle R. Bowman, Assistant Disciplinary Counsel, for relator.
       Marie Hoover, for respondent.
                               _________________




                                         10